This opinion is subject to administrative correction before final disposition.




                                    Before
                        KING, MCCONNELL, and FOIL,
                           Appellate Military Judges
                           _________________________

                             UNITED STATES
                                 Appellee

                                         v.

                             Jack R. LAUZIER
                             Lance Corporal (E-3),
                              U.S. Marine Corps
                                  Appellant

                                No. 201900113

                           Decided: 11 December 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Lieutenant Colonel Ray B. Slabbekorn, U.S. Marine
   Corps. Sentence adjudged 18 January 2019 by a special court-martial
   convened at Marine Corps Base Camp Pendleton, California, consist-
   ing of a military judge sitting alone. Sentence approved by convening
   authority: reduction to E-1, forfeiture of two-thirds pay 1 per month for
   twelve months, confinement for ten months, and a bad-conduct dis-
   charge. 2
   For Appellant: Lieutenant Commander W. Scott Stoebner, JAGC,
   USN.
   For Appellee: Brian K. Keller, Esq.




   1 The adjudged and approved sentence to forfeiture of “two-thirds pay” was im-
proper. We take corrective action to convert the forfeiture to a whole dollar amount.
   2 Pursuant to a pretrial agreement, the convening authority suspended confine-
ment in excess of 60 days.
              United States v. Lauzier, NMCCA No. 201900113


                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings are correct in law and
fact. After corrective action by this court, the approved sentence will be like-
wise correct in law and fact. We find no error materially prejudicial to appel-
lant’s substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C.
§§ 859, 866.
    The military judge incorrectly adjudged forfeitures in the amount of “two-
thirds pay per month” for twelve months. A sentence to forfeitures must
“state the exact amount in whole dollars to be forfeited each month.” RULE
FOR COURTS-MARTIAL 1003(a)(2), MANUAL FOR COURTS-MARTIAL, UNITED
STATES (2019 ed.); see also United States v. Rosado, 68 M.J. 199 (C.A.A.F.
2009).
    The findings and only so much of the sentence as provides for a reduction
to E-1, forfeiture of $1,120.00 pay per month for twelve months, confinement
for ten months, and a bad-conduct discharge are AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2